EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristian Sullivan on April 22, 2022.  In the interview, changes were agreed upon to correct typographical errors.

The application has been amended as follows:

In the claims:

Claim 6, line 9, “upper” has been changed to --first-- and “lower” has been changed to --second--.
Claim 23, line 12, “to” has been changed to --into--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of McGinnis et al. (US 2015/0090495, hereinafter McGinnis).
McGinnis teaches a tubular sub (see Fig. 2) which has a central throughbore (see numeral 11 and Fig. 2) and sensor modules (200, 300).  The sensors are in pockets within the tubular sub (see Fig. 3).  The first sensor (300) is for measuring temperature of the fluid outside the sub, and the second sensor (200) is for measuring fluid temperatures inside the throughbore of the sub.  The sensors each have caps which hold the sensors within the pockets (see cap 330 for the first sensor 300 and cap 270 for the second sensor 200).
With regard to claim 6, McGinnis fails to teach or suggest at least the first cap including “a first port extending therethrough, wherein the first port is in fluid communication with the first pocket and the environment outside the sub.”  Instead, McGinnis teaches that the first cap (330) is solid (see Fig. 5) and the first pocket is sealed from fluid communication from the external environment via seals (345).
With regard to claim 23, McGinnis fails to teach or suggest at least “the first pocket is in fluid communication with an outer environment that surrounds the radially outer surface through the first cap” as discussed above with regard to claim 6.  Cap 330 of the first pocket is solid and does not allow fluid communication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676